Broyles, C. J.
1. The court did not abuse its discretion in overruling the ground of the motion for new trial based upon alleged newly discovered evidence. The affidavits submitted by the movant in support of the motion were met by affidavits submitted by the solicitor-general; and the judge was the trior of the issue thus raised, and his ruling thereon will not be disturbed by this court.
3. The remaining special grounds of the motion for new trial show no cause for a reversal of the judgment.
3. The defendants were jointly tried for the offense of murder, and were convicted of voluntary manslaughter. The evidence, while conflicting, authorized the verdict, and the refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.